Citation Nr: 1744784	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 2004, for the grant of service connection for residuals of a total left knee arthroplasty.

2.  Entitlement to an effective date earlier than April 15, 2004, for the grant of service connection for residuals of a total right knee arthroplasty.

3.  Entitlement to an effective date earlier than December 21, 2007, for the grant of service connection for a low back injury with degenerative changes.

4.  Entitlement to an initial rating in excess of 20 percent for the service-connected low back injury with degenerative changes.

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to December 14, 2010, and a rating in excess of 20 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to December 14, 2010, and a rating in excess of 20 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to attorney fees in the amount of $27,743.14, is the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1952 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in February and April 2017, copies of a Privacy Act request from December 2006 were added to the claims file.  However, as this request was completed in March 2007, the Board will proceed with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to initial increased ratings for a low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 1983 rating decision, the RO denied service connection for a left knee disability.

2.  In an unappealed February 1986 rating decision, the RO denied reopening a claim for service connection for a left knee disability.  

3.  In an unappealed July 1992 rating decision, the RO reopened and denied service connection for a bilateral knee disability.

4.  The RO construed an April 15, 2004, claim to reopen a non-service connected pension claim as an informal claim for entitlement to service connection for a bilateral knee disability.  There are no communications between the July 1992 rating decision and the April 2004 submission which may be considered a formal or informal claim for service connection or a notice of disagreement.

5.  In an unappealed January 1983 rating decision, the RO denied service connection for a low back disability.

6.  In an unappealed February 1986 rating decision, the RO denied reopening a claim for service connection for a low back disability.  

7.  In an unappealed July 1992 rating decision, the RO reopened and denied service connection for a low back disability.

8.  On December 21, 2007, the Veteran filed a claim to reopen the claim for entitlement to service connection for a low back disability.  There are no communications between the July 1992 rating decision and the December 2007 submission which may be considered a formal or informal claim for service connection or a notice of disagreement.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 15, 2004, for the award of service connection for residuals of a total left knee arthroplasty, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than April 15, 2004, for the award of service connection for residuals of a total right knee arthroplasty, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date earlier than December 21, 2007, for the award of service connection for a low back injury with degenerative changes, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

These claims arise from the Veteran's disagreement with the effective dates assigned following the grants of service connection.  Because service connection has already been granted, the claims have been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Board finds that all necessary development of these downstream earlier effective date claims has been accomplished and, therefore, appellate review of these claims may proceed without prejudicing the Veteran. 

II.  Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Earlier Effective Date for Residuals of a Total Right and Left Knee Arthroplasty

By way of background, in April 1980, the Veteran filed a claim for service connection for a left knee disability.  In a January 1983 rating decision, the RO denied service connection for a left knee disability.  Although the Veteran filed a January 1983 notice of disagreement (NOD) and a February 1983 statement of the case (SOC) was issued, he did not perfect the appeal by filing a timely substantive appeal, and the January 1983 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2016).  In January 1986, the Veteran filed a claim to reopen service connection for a left knee disability.  In a February 1986 rating decision, the RO denied reopening a claim for service connection for a left knee disability.  The Veteran did not appeal this denial, and the February 1986 rating decision became final.  Id.  Finally, in May 1992, the Veteran filed a claim to reopen service connection for a left knee disability and a claim for service connection for a right knee disability.  In a July 1992 rating decision, the RO reopened and denied service connection for a bilateral knee disability.  The Veteran did not appeal this denial, and the July 1992 rating decision became final.  Id.

Thereafter, May 2006 and May 2008 rating decisions continued the denial of service connection for the bilateral knees.  These decisions were appealed, and service connection for the bilateral knees was granted by the Board in a November 2010 decision, which was implemented via the January 2011 rating decision, which led to this appeal.  The effective date of the grant of service connection for both knees was April 15, 2004; which is prior to the May 2006 and May 2008 rating decision denials.

In light of the July 1992 final decision, the Board's inquiry is therefore limited by operation of law as to whether the Veteran filed a claim of entitlement to service connection for a bilateral knee disability after the July 1992 rating decision and before the current effective date of the award in question, April 15, 2004. 

The RO construed an April 15, 2004, claim to reopen a non-service connected pension claim as an informal claim for entitlement to service connection for a bilateral knee disability.  The effective date for the Veteran's service-connected residuals of a total left and right knee arthroplasty is the date of this claim.

The Board has reviewed the documents contained in the claims file dated between the last final denial in July 1992 and the effective date of his current bilateral knee disability claim, April 15, 2004.  Simply put, there is no evidence that the Veteran filed a Notice of Disagreement within the year following the July 1992 rating decision, nor may any document dated between July 1992 and April 2004 be construed as a request to reopen the claim for service connection for a bilateral knee disability.  Moreover, neither the Veteran nor his representative has argued that he filed a claim to reopen prior to April 15, 2004.  

Instead, the Veteran's representative argues that the Veteran's service-connected residuals of a total left and right knee arthroplasty should be assigned an effective date earlier than April 15, 2004, in accordance with 38 C.F.R. 3.156(c), which allows for VA to reconsider the claim if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  See April 2011 Notice of Disagreement and August 2014 appeal on a VA Form 9.  In support of this argument, the Veteran's representative argues that a Notice of Disagreement filed in November 2008 contained copies of the U.S. Army morning reports showing the Veteran was absent for sick leave purposes and treated at service hospitals, which provided the factual and legal basis for reopening and granting service connection for the knee and low back injuries in service.  The Veteran's representative requests, at a minimum, that the 1992 denial of benefits be reopened and readjudicated.  However, a review of the file shows that the above-referenced morning reports were initially submitted by the Veteran in December 1982.  As such, these service department records had previously been associated with the claims file and considered by the RO.  Therefore, the Board finds that the Veteran's representative's argument regarding 3.156(c) has no merit.

The Veteran's representative argues further that the Veteran has suffered from his bilateral knee disability since his time of service, and is therefore entitled to an earlier effective date.  See April 2016 Statement of Representative in Appeals Case In Lieu of VA Form 646.  The Board has considered this argument; however, as the evidence does not show that the Veteran filed either a formal or informal claim for compensation for a bilateral knee disability within one year from the date of his separation in service in 1955, the Board finds that this argument has no merit.  38 C.F.R. § 3.400(b)(2)(i).  

The Board notes that earlier effective dates may also be awarded on the finding that clear and unmistakable error (CUE) was committed in a previous final rating decision.  However, there is no communication from the Veteran or his representative specifically asserting CUE in any of the prior rating decisions.  Therefore, the Board concludes that the issue of CUE has not been raised.  The Veteran is free to file a claim of CUE in the future should he desire.  

An effective date earlier than April 15, 2004, for the grants of service connection for residuals of a total right and left knee arthroplasty is denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for a Low Back Injury with Degenerative Changes

By way of background, in a January 1983 rating decision, the RO denied service connection for a low back disability.  Although the Veteran filed a January 1983 NOD and a February 1983 SOC was issued, he did not perfect the appeal by filing a timely substantive appeal, and the January 1983 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2016).  In January 1986, the Veteran filed a claim to reopen service connection for a low back disability.  In a February 1986 rating decision, the RO denied reopening a claim for service connection for a low back disability.  The Veteran did not appeal this denial, and the February 1986 rating decision became final.  Id.  Finally, in May 1992, the Veteran filed a claim to reopen service connection for a low back disability.  In a July 1992 rating decision, the RO reopened and denied service connection for a low back disability.  The Veteran did not appeal this denial, and the July 1992 rating decision became final.  Id.

Thereafter, a May 2008 rating decision continued the denial of service connection for the low back disability.  This decision was appealed, and service connection for the low back disability was granted by the Board in a November 2010 decision, which was implemented via the January 2011 rating decision, which led to this appeal.  The effective date of the grant of service connection was December 21, 2007.

In light of this final decision, the Board's inquiry is therefore limited by operation of law as to whether the Veteran filed a claim of entitlement to service connection for a low back disability after the July 1992 rating decision and before the current effective date of the award in question, December 21, 2007. 

The Veteran filed a claim to reopen his claim for service connection for a low back disability on December 21, 2007.  The effective date for the Veteran's service-connected low back injury with degenerative changes is the date of this claim.
The Board has reviewed the documents contained in the claims file dated between the last final denial in July 1992 and the effective date of his current low back disability claim, December 21, 2007.  Simply put, there is no evidence that the Veteran filed a Notice of Disagreement within the year following the July 1992 rating decision, nor may any document dated between July 1992 and December 2007 be construed as a request to reopen the claims for service connection for a low back disability.  Moreover, neither the Veteran nor his representative has argued that he filed a claim to reopen prior to December 21, 2007.  

Instead, the Veteran's representative argues that the Veteran's service-connected low back injury with degenerative changes should be assigned an effective date earlier than December 21, 2007, in accordance with 38 C.F.R. 3.156(c), which allows for VA to reconsider the claim if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  See April 2011 Notice of Disagreement and August 2014 appeal on a VA Form 9.  In support of this argument, the Veteran's representative argues that a Notice of Disagreement filed in November 2008 contained copies of the U.S. Army morning reports showing the Veteran was absent for sick leave purposes and treated at service hospitals, which provided the factual and legal basis for reopening and granting service connection for the knee and low back injuries in service.  The Veteran's representative requests, at a minimum, that the 1992 denial of benefits be reopened and readjudicated.  However, a review of the file shows that the above-referenced morning reports were initially submitted by the Veteran in December 1982.  As such, these service department records had previously been associated with the claims file and considered by the RO.  Therefore, the Board finds that the Veteran's representative's argument regarding 3.156(c) has no merit.

The Board notes that earlier effective dates may also be awarded on the finding that clear and unmistakable error (CUE) was committed in a previous final rating decision.  However, there is no communication from the Veteran or his representative specifically asserting CUE in any of the prior rating decisions.  Therefore, the Board concludes that the issue of CUE has not been raised.  The Veteran is free to file a claim of CUE in the future should he desire.  
An effective date earlier than December 21, 2007, for the grant of service connection for a low back injury with degenerative changes is denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 15, 2004, for the grant of service connection for residuals of a total left knee arthroplasty is denied.

Entitlement to an effective date earlier than April 15, 2004, for the grant of service connection for residuals of a total right knee arthroplasty is denied.

Entitlement to an effective date earlier than December 21, 2007, for the grant of service connection a low back injury with degenerative changes is denied.


REMAND

With respect to the claims for entitlement to initial increased ratings for a low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity, the Board observes that the Veteran was last afforded VA examinations in December 2010, and evidence recently added to the file indicates that his symptomatology may have worsened.  In particular, in a statement in lieu of a VA Form 646 dated in April 2016, the Veteran's representative reported that the Veteran's radiculopathy caused daily suffering.  The representative indicated that the Veteran was "even more limited now" in his ability to ambulate stairwells, walk long distances, and stand or sit for long periods of time.  The Veteran's representative indicated that the Veteran's low back disability truly limited his ability to sometimes even tie his own shoes or get continuous sleep, which left him tired and drained of energy throughout the day.

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence suggesting that the Veteran's service-connected low back and radiculopathy disabilities may have worsened, the Board finds that under the duty to assist, contemporaneous VA examinations are necessary to clarify the current severity of the Veteran's low back injury with degenerative changes, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity.

With respect to the claim for entitlement to TDIU, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for the low back and radiculopathy disabilities may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, 
	schedule the Veteran for a VA examination to 
	determine the current symptoms, manifestations, and 
	severity of his service-connected low back disability.  
	The entire claims file, including a copy of this 
	remand, must be made available to and be reviewed 
	by the examiner.  All tests and studies deemed
   necessary by the examiner should be performed and 
   all findings from such testing should be expressed.

	Range of motion testing should be undertaken for the 
	back, to include after repetitive use.  The examiner is 
	to report the range of motion measurements in 
	degrees.  The examiner should consider whether there 
	is likely to be additional range of motion loss due to 
	any of the following: (1) during flare-ups; (2) after 
	repetitive use over time; (3) in weight bearing; and (4) 
	as a result of pain, weakness, fatigability, or 
	incoordination.  The examiner should also address 
	whether there is a difference in active range of motion, 
	versus passive range of motion.  If so, the examiner is 
	asked to describe the additional loss, in degrees, if 
	possible.  In any event, the examiner should fully 
	describe the functional limitations associated with the 
	damaged joint.  The examiner should also specify 
	whether there is any ankylosis of the spine.

      The examiner should comment on the existence, and 
      frequency, of any incapacitating episodes (i.e., a 
period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

      The examiner should discuss any neurological 
      abnormalities, to include erectile dysfunction, 		bladder impairment and lower extremity 
      symptoms, e.g. radiculopathy, paresthesias, 
      weakness, etc., resulting from the service-
      connected lumbar spine disability.  The examiner 
      should indicate both the Veteran's subjective 
      symptoms and the objective symptoms noted 
      during the examination.

The examiner should describe the functional impairment caused by the service-connected low back disability and its impact on the Veteran's ability to work.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

      3.   After the above development in #1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the current symptoms, manifestations, and 
	severity of his service-connected radiculopathy of the 
	left and right lower extremities.  The entire claims file, 
	including a copy of this remand, must be made 
	available to and be reviewed by the examiner.  All 
	tests and studies deemed necessary by the examiner 
	should be performed and all findings from such testing 
	should be expressed.

The examiner should describe the functional impairment caused by the service-connected radiculopathy of the left and right lower extremities and its impact on the Veteran's ability to work.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.   After completing the above development, and any 
	other development deemed necessary, readjudicate 
	the issues on appeal, to include entitlement to TDIU.  
	If any benefit sought on appeal remains denied, issue 
	a Supplemental Statement of the Case, and provide
   the Veteran and his representative  sufficient time in 
   which to respond.  Then, return the appeal to the
   Board.
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


